Citation Nr: 1724949	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  11-16 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Propriety of the reduction of the rating for bilateral hearing loss from 20 percent to 10 percent disabling, effective December 1, 2014. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Molly Steinkemper, Attorney


ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel



INTRODUCTION

The Veteran had active military service from April 1971 to March 1973.  

This appeal comes to the Board of Veterans' Appeals (Board) from January 2011 and September 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office, (RO) in Lincoln, Nebraska. 

A February 2010 rating decision granted service connection for bilateral hearing loss with an evaluation of 70 percent, effective September 1, 2009.  However, an October 2010 rating decision decreased the evaluation of bilateral hearing loss to 20 percent, effective January 1, 2011.  The Veteran disagreed with this rating reduction and the matter was appealed to the Board.  In April 2014, the Board determined that the reduction to 20 percent was proper.  Afterwards, the RO issued a rating decision in September 2014 reducing the rating for bilateral hearing loss to 10 percent, effective December 1, 2014.  This claim came before the Board in April 2016, but was remanded for further development.  

The claim for TDIU came before the Board in April 2014 and April 2016, but was remanded for further development.   

Also, the Veteran was offered an opportunity to testify before the Board, but he declined.  

The Board notes that in the Veteran's September 2014 notice of disagreement (NOD), he sought an increased evaluation for bilateral hearing loss.  It appears that the AOJ has not adjudicated this matter.  Accordingly, the Board will refer this issue back to the AOJ for appropriate action.  In this regard, the Board notes that if any improvement in hearing loss is not permanent, the Veteran may always file a claim for an increased rating.



FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss improved under ordinary conditions of life during the appeal period.  

2.  The Veteran's service-connected disabilities do not meet the criteria for a TDIU rating from January 2011 and the competent evidence of record does not show that the Veteran's service-connected disabilities were of such a nature and severity as to have precluded him from securing or maintaining substantially gainful employment during the appeal period.


CONCLUSIONS OF LAW

1.  The reduction from 20 percent to 10 percent for bilateral hearing loss was proper, and a restoration of the 20 percent rating is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).

2.  The criteria for entitlement to a TDIU rating have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2016).

The Veteran received appropriate notice with respect to the reduction for bilateral hearing loss effective December 1, 2014.  In compliance with 38 C.F.R. § 3.105(e), the Veteran was advised by a rating decision and a letter in June 2014 that a reduction was proposed and he had 60 days to respond/submit additional evidence.  In April 2016, the Board remanded this claim because the AOJ had not issued a supplemental statement of the case (SOC) in response to the Veteran's timely filed NOD.  In July 2016, the SOC was issued and readjudicated the claim.  

As to the claim for TDIU, after being directed by the Board in its April 2016 decision, the AOJ sent a letter to the Veteran notifying the Veteran of the documents he needed to submit to substantiate his claim for TDIU.  See May 2016 Letter.  Per the Board's remand directive, a supplemental statement of the case (SSOC) was issued in July 2016.  A substantive appeal was filed in August 2016.

Accordingly, the Veteran has had ample opportunity to respond to all notices/supplement the record, and is not prejudiced by any technical deficiency that may have occurred during the process.  Significantly, neither the Veteran nor his attorney has alleged that notice of this claim was less than adequate.  VA has met its duty to notify.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, private treatment records, and military personnel records have been obtained.

The Veteran was afforded VA audiological evaluations in June 2010 and November 2009.  A VA medical opinion was also rendered in December 2010 on the issue of TDIU.  While the Veteran and his spouse have asserted that the June 2010 examination was inadequate to use as a basis of comparison to the November 2009 VA audiometric examination because the differing results were merely the result of the "background noise being turned down," the reports from these examinations do not suggest that either examination was inadequate.  Moreover, the reduction in the rating assigned for the Veteran's hearing loss, as explained in the April 2014 decision by the Board, was due to a correction in the application of the rating criteria and not the result of any improvement in hearing in June 2010 as compared to November 2009.  Therefore, the Board finds these VA audiological evaluations to be adequate.  

The Board concludes that VA has substantially complied with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  Significantly, neither the Veteran nor his attorney has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of his claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board will address the merits of the claims.  

II.  Legal Criteria, Factual Background, and Analysis

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issues on appeal.

The Veteran's service-connected bilateral hearing loss is evaluated under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).  As background, in a February 2010 rating decision, the Veteran was granted service connection for bilateral hearing loss and assigned an initial rating of 70 percent, effective September 17, 2009.  The RO reduced the rating from 70 percent to 20 percent, effective January 1, 2011.  In April 2014, the Board held that this reduction was warranted.  Then, in September 2014, the RO reduced the rating from 20 percent to 10 percent disabling, effective December 1, 2014.  The reduction period from December 1, 2014 is on appeal.  

The assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examinations.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  The rating criteria establish eleven auditory acuity levels designated from I to XI.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).  Table VIa establishes a Roman numeral designation based only on the puretone threshold average.  38 C.F.R. § 4.85(c) (2016).  However, Table VIa will only be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.

Additionally, the regulations allow for evaluating exceptional patterns of hearing impairment.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2016).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86(b) (2016).

Congress has provided that a veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155 (West 2014).  The United States Court of Appeals for Veterans Claims has consistently held that when a RO reduces a veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999) and cases cited therein.

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2016); see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 250 (2000).

Further, a rating reduction must have been supported by the evidence on file at the time of the reduction, although pertinent post-reduction evidence favorable to restoring the rating also must be considered.  Dofflemeyer v.Derwinski, 2 Vet. App. 277 (1992). 

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344.  That section provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension. However, the provisions of 38 C.F.R. § 3.344(c) specify that these considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  See 38 C.F.R. § 3.105(e) (2016).

With respect to whether evidentiary requirements for reducing the disability ratings have been met in this case, the Board notes that 38 C.F.R. § 3.344, as pertaining to stabilization of disability ratings, is not for application, because the 20 percent rating for bilateral hearing loss had not been in effect for a period in excess of 5 years.  Rather, the 20 percent rating was only in effect from January 1, 2011, until the reduction was effectuated from December 1, 2014.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993) (finding that duration of rating is measured from effective date of actual reduction).  According to 38 C.F.R. § 3.344(c), in cases where a disability rating has been in effect for less than 5 years, as in this case, examinations disclosing physical improvement in a disability warrant a rating reduction.  See 38 C.F.R. § 3.344(c) (2016).  

As noted above, 38 C.F.R. § 3.105(e) requires the issuance of a rating decision proposing the reduction or discontinuance and setting out all material facts and reasons underlying the proposal.  The Veteran must be notified at his last address of record, and be provided 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.

In this case, the Veteran was informed of the proposed reduction in a June 2014 letter.  In the enclosed June 2014 rating decision, the RO explained that the medical evidence submitted by the Veteran's attorney had been reviewed, particularly the private hearing examination completed on April 2014.  The additional medical evidence showed that the Veteran's hearing impairment improved since his last VA audiological evaluation dated June 2010.  The Veteran was further informed that he could present evidence and that he was entitled to a hearing.  He was afforded 60 days to respond.  

Based on this history, the Board finds that the Veteran was properly notified of the proposed rating reduction, in conformity with the provisions of 38 C.F.R. § 3.105(e).  

In essence, as explained above, the law requires that the service-connected disability must have demonstrated improvement in order for an assigned rating to be reduced.  38 C.F.R. § 4.13 (2016).

An October 2010 rating decision decreased the evaluation for bilateral hearing loss from 70 percent to 20 percent, effective January 1, 2011.  The Board held in an April 2014 decision that this reduction was warranted.  See April 2014 BVA Decision.  This reduction period is not on appeal.  In September 2014, the RO issued another rating decision that decreased the evaluation of bilateral hearing loss from 20 percent to 10 percent effective December 1, 2014.  The September 2014 rating decision that reduced the evaluation from 20 percent to 10 percent, was based on the April/February 2014 private audiological evaluation.  This rating decision is on appeal.

The Board will discuss the pertinent evidence of record.  On June 2010 VA audiometry, the puretone thresholds in decibels were:




HERTZ




1000
2000
3000
4000
RIGHT

20
30
90
90
LEFT

80
75
95
100

The average puretone threshold was 57.50 in the right ear and 87.50 in the left ear.  Speech audiometry revealed speech recognition ability of 86 percent in the right ear and of 8 percent in the left ear.  When asked what his main complaint was at this examination, the Veteran reported that he had difficulty hearing at all times.  With respect to the occupational effects of the Veteran's hearing loss, the examiner stated that it was more likely than not that he would have difficulty understanding speech in most situations.

The above audiometric findings reflect Level III hearing in the right ear and Level XI hearing in the left ear under Table VI.  Again with respect to the left ear, wherein pure tone thresholds at each of the frequencies for consideration were 55 decibels or greater, Table VI results in a higher numeral than Table VIA.  38 C.F.R. § 4.86(a) (2016).  Under Table VII, DC 6100, Level III hearing for the right ear and Level XI for the left ear equates to a 20 percent disability rating, which was assigned in the October 2010 rating decision.  

The Veteran submitted a hearing evaluation from a private audiologist, Dr. C.F.  On this July 2010 private audiometry, puretone thresholds in decibels were:




HERTZ




1000
2000
3000
4000
RIGHT

25
25
95
95
LEFT

70
80
100
85

The Board notes that these are approximate puretone thresholds as they were interpreted from a graph.  Average pure tone thresholds were 57.50 decibels in the right ear and 83.75 decibels in the right ear.  In a statement accompanying these results, it was indicated that speech discrimination was 96 percent in the right ear and 0 percent in the left ear, and the audiologist recommended that the Veteran be fitted with a hearing aid for his right ear.  The Veteran reported difficulty in understanding conversation and hearing loss in both ears.  The audiologist recommended that the Veteran be fitted for hearing aids in order to improve his communication.  While the July 2010 private audiometric findings demonstrated Level II hearing in the right ear that, when combined with the Level XI hearing in the left ear shown on such testing, would warrant a 10 percent rating under Table VII, DC 6100.  

The Veteran also submitted another hearing evaluation from the same private audiologist, Dr. C.F.  This audiological evaluation was conducted in February 2014 and the findings were dated April 2014.  The puretone average for the right ear was 66.25 decibels and the pure tone average in the left ear was 87.75 decibels.  Speech discrimination was 92 percent in the right ear and 20 percent in the left ear.  The audiologist concluded that the Veteran had sensorineural hearing loss and he again recommended the Veteran be fitted for hearing aids to improve his communication.  While these findings demonstrated a Level II hearing in the right ear, when combined with the Level XI hearing in the left ear shown on testing, these findings warrant a 10 percent rating under Table VII, DC 6100.  

The Board also notes that a January 2016 VA audiogram is of record.  In a July 2016 SOC, the RO noted that it was not valid for rating purposes.  However, upon closer look, the puretone thresholds for the right and left ear appear to be similar to those in the previously reported audiological evaluations.  However, the Maryland CNC speech recognition test was not used.  

Also of record is a December 2010 VA audiological opinion.  This opinion considered the June 2010 VA audiological evaluation and the July 2010 private audiological evaluation by Dr. C.F.  The VA audiologist opined that the July 2010 hearing results showed that the conductive component present in June was no longer affecting the hearing loss in the left ear, and hearing levels in that ear had improved by July.  The audiologist concluded that the Veteran's hearing loss alone would not significantly affect vocational potential or limit participation in most work activities.  

Based on the foregoing preponderance of the evidence, it is clear that the Veteran's hearing has shown improvement and a rating reduction to 10 percent is warranted.  

III.  TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded, by reason of service-connected disabilities, from obtaining or maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at 60 percent or more to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a) (2016).

Where the percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background, including his employment and educational history.  38 C.F.R. § 4.16(b) (2016).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Currently, the Veteran is service connected for tinnitus and bilateral hearing loss.  The Veteran is evaluated at 10 percent for tinnitus, effective September 17, 2009.  The Veteran is also evaluated for bilateral hearing at 70 percent from September 17, 2009; 20 percent from January 2011; and 10 percent from December 2014.  

Here, the Board also notes that the rating criteria under 38 C.F.R. § 4.16(a) are satisfied for the period prior to January 1, 2011, but not thereafter.  However, although the schedular rating is less than total, the Veteran's claim for TDIU must be denied.  The Veteran has not shown that he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  The Veteran has not stated that his hearing loss and tinnitus have prevented him from being employed nor has he stated that he is currently unemployed.  
According to a private chiropractor intake assessment, the Veteran is currently self employed as a farmer.  The record indicates that he works with cattle and has done some heavy lifting.  In a May 2011 VA treatment record, the Veteran stated that he had a dairy and worked every day.  There is evidence that the Veteran has had some trouble with his hearing loss.  Audiological evaluations, specifically the April/February 2014 and the July 2010 private audiological evaluations, have shown that the Veteran has been recommended for hearing aids to help with his communication.  In a December 2014 VA outpatient clinic note, the Veteran stated that he gets dizzy sometimes and that his balance is off due to his hearing.  In a January 2016 VA audiological consultation, the Veteran reported difficulty in passing his commercial driver's license due to his hearing.  It was again recommended that the Veteran obtain hearing aids.  Furthermore, in a May 2012 VA neurology consultation note, it was noted that the Veteran had hearing loss and his balance had always been suspect.  He began having increased problems working on the farm and taking care of cattle.  The Board notes that it was not clear whether his increased problems with working on the farm were due to his hearing loss. 

More indicative of the fact that the Veteran should be denied TDIU is the December 2010 VA audiological opinion, specifically requested to determine whether his hearing loss warrants a claim for TDIU.  The VA audiologist concluded that although the Veteran had difficulty in many listening situations, his hearing loss alone would not significantly affect vocational potential or limit participation in most work activities.  

In conclusion, and for the reasons noted above, the preponderance of the evidence is against a finding that the Veteran is unemployable because of his service-connected disabilities, alone.  Accordingly, his claim for TDIU is denied.  

						(CONTINUED ON NEXT PAGE)


ORDER

The reduction from a 20 percent to 10 percent rating for bilateral hearing loss was proper; the appeal is denied.  

Entitlement to a TDIU is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


